Citation Nr: 0300345	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  95-20 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected pulmonary tuberculosis, including the residuals 
of a right upper lobectomy.  

2.  Entitlement to an effective date earlier than March 
28, 1995, for the grant of service connection for the 
chronic obstructive pulmonary disease (COPD).  




REPRESENTATION

Appellant represented by:	Lewis C. Fichero, Attorney





WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1941 to 
July 1948.  

This matter initially came to the Board of Veterans' 
Appeals (Board) on appeal from a July 1994 rating decision 
by the RO that denied the veteran's claim for an increased 
rating for the service-connected pulmonary tuberculosis, 
including the residuals of the right upper lobectomy and 
the claim of secondary service connection for COPD.  

The Board remanded the case to the RO for additional 
development of the record in July 1998.  

In a November 2000 rating decision, the RO granted service 
connection for COPD, as aggravated by the service-
connected pulmonary tuberculosis, including right upper 
lobectomy, and assigned a 60 percent rating, effective on 
March 28, 1995.  





REMAND

The veteran contends that he is entitled to an increased 
rating for the service-connected pulmonary tuberculosis, 
including the residuals of a right upper lobectomy and an 
earlier effective date for the grant of service connection 
for COPD.  

After carefully reviewing the claims file, the Board has 
determined that, in order to fully consider the veteran's 
claims, additional development is required in this case.  

First, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This law also eliminated the concept of a well-grounded 
claim and superseded the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In addition, the Board notes that, after service 
connection was granted in the November 2000 rating 
decision, the veteran asserted in his April 2001 VA Form 9 
that he was entitled to a rating higher than the assigned 
60 percent for the service-connected COPD.  

Therefore, the Board construes this as a timely filed 
Notice of Disagreement.  See 38 C.F.R. §§ 20.201, 20.300 
(2002).  Upon review of the claims file, however, the 
Board notes that the RO did not issue a Statement of the 
Case to address this matter.  

The Court has held that the RO's failure to issue a 
Statement of the Case in such a case is a procedural 
defect requiring Remand.  Manlincon v. West, 12 Vet. App. 
238 (1999) (in circumstances where a Notice of 
Disagreement is filed, but a Statement of the Case has not 
been issued, the Board must remand the claim to the RO to 
direct that a Statement of the Case be issued).  
Therefore, the RO should take appropriate action to 
furnish the veteran with a Statement of the Case 
concerning the aforementioned issue.

Furthermore, the Board finds that the issue of an 
increased rating for the service-connected pulmonary 
tuberculosis, including the residuals of a right upper 
lobectomy, is inextricably intertwined with the issue of 
an increased rating for the service-connected COPD.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

Thus, adjudication by the Board regarding the issue of an 
increased rating for the service-connected pulmonary 
tuberculosis, including the residuals of a right upper 
lobectomy must be deferred pending completion of further 
RO development.  

Finally, in the April 2001 VA Form 9, the veteran raised 
the claim of clear and unmistakable error (CUE) regarding 
the "1954" rating decision.  Before the earlier effective 
date issue can be addressed on appeal, the Board finds 
that the RO must formally address the veteran's assertions 
of CUE.  Id.  

Accordingly, the case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate 
steps to adjudicate the veteran's claim 
for an increased rating for the 
service-connected COPD and the claim of 
CUE in the "1954" rating decision, as 
discussed in the April 2001 VA Form 9.  
The veteran should be afforded an 
opportunity to present evidence and 
argument in support of these claims.  

2.  The RO should take the appropriate 
and necessary steps to inform the 
veteran about the Veterans Claims 
Assistance Act of 2000 and its duties 
under the Act.  In particular, the RO 
should advise the veteran and his 
representative specifically of what 
evidence or information has already 
been obtained in regard to his claim, 
what evidence or information the RO 
will seek to obtain, and what evidence 
or information the veteran is 
responsible for obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

3.  After the aforementioned has been 
accomplished, and all indicated 
development has been undertaken, the RO 
should review the veteran's various 
claims.  If any benefit previously 
sought on appeal remains denied, then 
the RO should provide him and his 
attorney with a Supplemental Statement 
of the Case (SSOC) that contains notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal.  The RO in this regard should 
also prepare a Statement of the Case 
concerning the issue of an increased 
rating for the service-connected COPD 
and any claim of CUE in a previous 
rating decision.  The veteran and his 
attorney then should be afforded 
appropriate period of time to response 
thereto.  

Thereafter, if indicated, the case should be returned to 
the Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).  



